Title: Cabinet Opinion on Washington’s Questions on Neutrality and the Alliance with France, [19 April 1793]
From: Jefferson, Thomas
To: Washington, George



[19 Apr. 1793]

At a meeting of the heads of departments and the Attorney general at the President’s Apr. 19. 1793. by special summons to consider of several questions previously communicated to them in writing by the President.
Qu. I. Shall a Proclamation issue &c.? [see the questions]
agreed by all that a Proclamation shall issue, forbidding our citizens to take part in any hostilities on the seas with or against any of the belligerant powers, and warning them against carrying to any such powers any of those articles deemed contraband according to the modern usage of nations, and enjoining them from all acts and proceedings inconsistent with the duties of a friendly nation towards those at war.
Qu. II. Shall a Minister from the Republic of France be recieved?
agreed unanimously that he shall be received.
Qu. III If received, shall it be absolutely &c.
<The Attorney general and Secretary of state are of opinion he should be received absolutely and without qualifications.
The Secretaries of the Treasury and War>
This and the subsequent questions are postponed to another day.

